department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list no person to contact telephone number office symbols t bp ra t1 date jul legend employer a city charter d plan x ordinance p employees c ladies and gentlemen employer a requests a ruling concerning the pick- up of certain employee contributions under its qualified_retirement_plan pursuant to sec_414 of the internal_revenue_code code plan x is a defined_benefit_plan the terms of which are set forth in the provisions of city charter d which provides retirement income to qualifying employees and former employees of employer a and survivor income to their qualifying beneficiaries the case of employees c employee contributions the amount of which is determined as charter d states that plan x qualified_pension plan under sec_401 of the internal_revenue_code a percentage of compensation plan x requires annual is intended to be a city in employer a adopted ordinance p which provides in part as follows sec_1 city charter d is hereby amended to read as follows sec_2 member contributions-amounts a effective as of january - member contributions to the retirement_system shall be deducted from each member's paychecks at the following rates benefit group of annual compensation general_public safety non-command public safety command continuation of employment by a member shall constitute consent and agreement to the deduction of applicable member contributions b the employer shall pick-up the member the contributions so picked up contributions required by this section for all compensation earned after the effective date of this subsection shall be treated as employer contributions in determining tax treatment under the united_states internal_revenue_code the employer shall pick-up the member contributions from funds established and available in the salaries account which funds would otherwise have been designated as member contributions and paid to member contributions the retirement_system picked up by the employer pursuant to this subsection shall be treated for all other purposes of this and other laws of the employer in the same manner and to the same extent as member contributions made prior to the effective date of this subsection have the option of receiving the picked-up member contributions in cash instead of having it paid into the retirement systems the member does not employer a requests three rulings as follows that no part of the mandatory contribution picked up by employer a be constituted as gross_income to employees c for federal_income_tax treatment for the taxable_year in which the pick-up is made that the contribution whether picked up by salary reduction offset against future salary increases or both and though designated as employee contributions will be treated as employer contributions for federal_income_tax purposes that the contribution picked up by employer a will not constitute wages from which federal_income_tax will be withheld code sec_414 h provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made toa plan described in code sec_401 established by a state government or a political_subdivision thereof or any agency_or_instrumentality of any one of the foregoing and are picked up by the employing unit a the federal_income_tax treatment to be accorded revrul_77_462 concluded that the school contributions which are picked up by the employer within the meaning of code sec_414 is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan district's picked-up contributions to the plan are excluded from the employees' gross_income until such time as they are distributed to the employees revenue_ruling held further that under the provisions of code sec_3401 a a the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees' salaries with respect to such picked-up contributions the the issue of whether contributions have been is addressed in revrul_81_35 and revrul_81_36 c b these revenue rulings established that the picked up by an employer within the meaning of code sec_414 1981_1_cb_255 following two criteria must be met must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it purposes of the applicability of code sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both is immaterial for the employer in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income aa of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate employer a’s ordinance p satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by providing that employer a will pick up and make contributions to plan x in lieu of contributions by electing employees and that no such employee will have the option of receiving the contribution in cash instead of having such contribution paid to plan xx accordingly we conclude that no part of the mandatory contribution picked up by employer a will be constituted as gross_income to employees c for federal_income_tax treatment for the taxable_year in which the pick-up is made picked up by salary reduction offset against future salary increases or both and though designated as employee contributions will be treated as employer contributions for federal_income_tax purposes and that the contribution picked up by the employer will not constitute wages from which federal_income_tax will be withheld that the contribution whether no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act as to whether the amounts in question are being paid pursuant to a salary reduction agreement within the meaning of sec_3121 b no opinion is expressed of the code this ruling is directed only to the taxpayer who of the code provides requested it that it may not be used or cited by others as precedent sec_6110 o u55 these rulings express no opinion as to the impact of these proposed transactions upon the qualified nor the continuing qualified status of the plan involved these rulings are based on the assumption that plan x will be qualified under sec_401 of the code at all relevant times in accordance with revrul_87_10 this ruling does not apply to any contribution before january d authorization the effective date of the city charter a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours oo zu rman manager andrew e employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437
